COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00454-CV


In the Matter of L.F.R.                      §   From the 323rd District Court

                                             §   of Tarrant County (323-97317JD-
                                                 12)
                                             §
                                                 May 2, 2013
                                             §

                                             §   Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s disposition order.        It is ordered that the

disposition order of the trial court is reversed and the case is remanded to the

trial court for a new disposition hearing.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Sue Walker